Citation Nr: 0021493	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-04 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a low back condition, 
including an undiagnosed illness (UI) manifested by low back 
pain.

Entitlement to service connection for a disorder manifested 
by numbness, aching, and tingling of the thighs, including 
UI.

Entitlement to service connection for a disorder manifested 
by loss of hair on the legs, including UI.

Entitlement to service connection for right and left knee 
disorders, including UI manifested by knee pain.

Entitlement to service connection for right and left shoulder 
disorders, including UI manifested by shoulder pain.

Entitlement to service connection for a right elbow disorder, 
including UI manifested by right elbow pain.

Entitlement to service connection for a cervical spine 
disorder, including UI manifested by neck problems.

Entitlement to service connection for a left elbow disorder, 
including UI manifested by left elbow pain.

Entitlement to service connection for a left wrist disorder, 
including UI manifested by left wrist pain.

Entitlement to service connection for a disorder manifested 
by memory loss, including UI.

Entitlement to service connection for headaches, including 
UI.

Entitlement to service connection for a GI (gastrointestinal) 
or stomach disorder, including UI manifested by abdominal 
problems.

Entitlement to service connection for a right wrist disorder, 
including UI manifested by right wrist pain.

Entitlement to service connection for a psychiatric 
disability, including PTSD (post-traumatic stress disorder) 
and UI manifested by fatigue.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1997 and July 1999 RO rating decisions that 
denied service connection for a low back condition, including 
an UI manifested by low back pain; a disorder manifested by 
numbness, aching, and tingling of the thighs, including UI; a 
disorder manifested by loss of hair on the legs, including 
UI; a respiratory disorder manifested by excessive coughing, 
including UI; a skin condition manifested by healing sore 
problems, including UI; a bone spur of the left heel, 
including UI; right and left knee disorders, including UI 
manifested by knee pain; right and left shoulder disorders, 
including UI manifested by shoulder pain; a right elbow 
disorder, including UI manifested by right elbow pain; a 
cervical spine disorder, including UI manifested by neck 
problems; a left elbow disorder, including UI manifested by 
left elbow pain; a left wrist disorder, including UI 
manifested by left wrist pain; a disorder manifested by 
memory loss, including UI; headaches, including UI; a GI or 
stomach disorder, including UI manifested by abdominal 
problems; a right wrist disorder, including UI manifested by 
right wrist pain; and a psychiatric disability, including 
PTSD and UI manifested by fatigue.

In the substantive appeal, the veteran withdrew his appeal 
with the issues of entitlement to service connection for a 
respiratory disorder manifested by excessive coughing, 
including UI; a skin condition manifested by healing sore 
problems, including UI; and a bone spur of the left heel, 
including UI.  Hence, these matters are not for appellate 
consideration.  38 C.F.R. § 20.204 (1999).



FINDINGS OF FACT

1.  A low back disorder was not present in service or for 
many years later, and the veteran's current low back disorder 
is not related to an incident of service; objective 
indicators or signs or symptoms of an UI manifested by low 
back pain are not found.

2.  The veteran's left thigh condition in service was acute 
and transitory, resolved without residual disability, and the 
current thigh disorders are unrelated to an incident of 
service, including the acute left thigh condition; objective 
indicators or signs or symptoms of an UI manifested by 
numbness, aching, and tingling of the thighs are not found.

3.  The veteran has not submitted objective indicators or 
signs or symptoms of an UI manifested by loss of hair of both 
legs; nor has he submitted competent (medical) evidence 
showing the presence of a chronic disorder manifested by loss 
of hair of both legs.

4.  Right and left knee problems were not present in the 
first period of service; a right knee condition existed prior 
to the veteran's second period of service; the preservice 
right knee condition did not increase in severity during the 
second period of service; a left knee condition was not 
demonstrated until after the second period of service; the 
veteran's current right and left knee problems are not 
related to an incident of service; and objective indicators 
or signs or symptoms of an UI manifested by knee pain are not 
found.

5.  Right and left shoulder disorders were not present during 
the first period of service; bursitis of the left shoulder 
existed prior to the veteran's second period of service and 
did not increase in severity during this service; a right 
shoulder disorder was not found until several years after 
service; the current right and left shoulder disorders are 
not related to an incident of service; and objective 
indicators or signs or symptoms of an UI manifested by 
shoulder pain are not found.

6.  A right elbow condition was not present in service, and 
the current right elbow condition, first found after service, 
is not related to an incident of service; objective 
indicators or signs or symptoms of an UI manifested by right 
elbow pain are not found.

7.  A cervical spine disorder was not present in service or 
for many years later, and the current cervical spine disorder 
is not related to an incident of service; objective 
indicators or signs or symptoms of an UI manifested by neck 
problems are not found.

8.  The veteran has not submitted objective indicators or 
signs or symptoms of an UI manifested by left elbow pain; nor 
has he submitted competent (medical) evidence showing the 
presence of a left elbow disorder.

9.  A left wrist disorder was not present in service and the 
current left wrist disorder, first found after service, is 
not related to an incident of service; objective indicators 
or signs or symptoms of an UI manifested by left wrist pain 
are not found.

10. A disorder manifested by memory loss was not present in 
service and the veteran's current memory loss, first found 
after service, is related to the non-service-connected 
cervical spine disorder; objective indicators or signs or 
symptoms of an UI manifested by memory loss are not found.

11. The veteran has not submitted objective indicators or 
signs or symptoms of an UI manifested by headaches; nor has 
he submitted competent (medical) evidence showing the 
presence of a chronic disorder manifested by headaches.

12. A GI or stomach disorder was not present in service and 
the current GI disorder, first found many years after 
service, is not related to an incident of service; objective 
indicators or signs or symptoms of an UI manifested by 
abdominal problems are not found.

13. The veteran has not submitted objective indicators or 
signs or symptoms of an UI manifested by right wrist pain; 
nor has he submitted competent (medical) evidence showing the 
presence of a right wrist disorder.


14. A psychiatric disability was not present in service and 
the veteran's current psychiatric disorder, first found 
several years after service, is not related to an incident of 
service; PTSD or objective indicators or signs or symptoms of 
an UI manifested by fatigue are not found.


CONCLUSIONS OF LAW

1.  A chronic back disorder, including arthritis of the 
lumbar spine or an UI manifested by low back pain, was not 
incurred in or aggravated by active service; nor may 
arthritis or an UI manifested by low back pain be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

2.  Bilateral femoral cutaneous nerve palsy or UI manifested 
by numbness, aching, and tingling of the thighs, was not 
incurred in or aggravated by active service; nor may an UI 
manifested by numbness, aching, and tingling be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

3.  The claims for service connection for a disorder 
manifested by loss of hair on the legs, including UI; a left 
elbow disorder, including an UI manifested by left elbow 
pain; headaches, including an UI manifested by headaches; and 
a right wrist disorder, including UI manifested by right 
wrist pain, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  A preservice right knee disorder was not aggravated by 
active service and another right knee disorder or a left knee 
disorder, including arthritis or UI manifested by knee pain, 
was not incurred in or aggravated by active service; nor may 
arthritis or an UI manifested by knee pain be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

5.  Bursitis of the shoulders or an UI manifested by shoulder 
pain was not incurred in or aggravated by active service; nor 
may an UI manifested by shoulder pain be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101,1110, 
1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

6.  Lateral epicondylitis of the right elbow or UI manifested 
by right elbow pain was not incurred in or aggravated by 
active service, nor may an UI manifested by right elbow pain 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).

7.  Cervical spondylosis or UI manifested by neck problems 
was not incurred in or aggravated by active service; nor may 
cervical spondylosis or UI manifested by neck problems be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).


8.  Carpal tunnel syndrome of the left wrist or UI manifested 
by wrist pain was not incurred in or aggravated by active 
service; nor may an UI manifested by wrist pain be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

9.  A disorder manifested by memory loss or UI manifested by 
memory loss was not incurred in or aggravated by active 
service, nor may an UI manifested by memory loss be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

10. GERD (gastroesophageal reflux disease) or UI manifested 
by abdominal problems was not incurred in or aggravated by 
active service; nor may peptic ulcer disease or an UI 
manifested by abdominal symptoms be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101,1110, 1112, 
1113, 1117, 1118, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

11. Adjustment disorder with depressed mood, PTSD or UI 
manifested by fatigue was not incurred in or aggravated by 
active service; nor may a psychosis or an UI manifested by 
fatigue be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  "In order for a claim to be well-grounded, there 
must be competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran's claims are well grounded, except where 
indicated otherwise in the subsequent sections of this 
decision, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.



The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  


Where arthritis or a psychosis or peptic ulcer disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (1999).


A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the veteran 
does not allege that his conditions are related to combat 
service and the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.

The representative in a written argument dated in June 2000 
asserts that the provisions of 38 C.F.R. § 3.317 are invalid 
because it imposes additional restrictions on the veteran not 
contemplated in the provisions of 38 U.S.C.A. §§ 1113, 1117, 
and 1118.  In this regard the Board notes that VA has the 
authority to prescribe rules and regulations that are 
necessary or appropriate to carry out VA laws, and that the 
Board is bound in its decisions by the VA laws, regulations, 
and instructions of the VA Secretary and his or her chief 
legal officer.  38 U.S.C.A. §§ 501 and 7104 (West 1991 & 
Supp. 2000).

Statements have been received from the veteran and his 
relatives and acquaintances to the effect that he has had 
psychiatric and various general medical problems since 
service in the PGW.  These statements do not contain signs or 
symptoms to demonstrate the presence of undiagnosed illnesses 
for the purpose of establishing service connection for any 
UI.  VAOPGGPREC 4-99.  

When the evidence shows that the veteran's various medical 
symptoms are associated with a specific disorder and does not 
show objective indicators of an undiagnosed illness 
manifested by symptoms, the provisions of 38 C.F.R. § 3.317 
are not for application.  VAOPGCPREC 8-98. 

The veteran's lay statement alone are not sufficient to 
demonstrate the presence of a medical disorder or to support 
a claim for service connection of a disability based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Service department, VA, and private medical reports show that 
the veteran was treated and examined for various conditions 
since 1960.  The more salient medical reports with regard to 
a specific claim will be discussed in the appropriate 
sections of this decision.


I.  Service Connection for a Low Back Condition, Including an 
UI Manifested by Low Back Pain

The veteran had active service from April 1960 to April 1963 
and from November 1990 to July 1991, including service in the 
PGW in the Southwest Asia theater of operations from January 
to June 1991.

Service medical records for the veteran's 2 periods of 
service do not show the presence of a back disorder.  The 
evidence shows that the veteran had complaints of low back 
pain after service and post-service VA medical records reveal 
that he was treated for degenerative joint disease 
(arthritis) of the lumbar spine in 1995.  The post-service 
medical records, however, do not link the arthritis of the 
lumbar spine, first found several years after service, to an 
incident of service.  Nor do the post-service medical records 
contain objective indicators of an UI manifested by low back 
pain.

After consideration of all the evidence, the Board finds that 
a low back disorder was not present in service or for many 
years later, that the current low back disorder is not 
related to an incident of service, and that an UI manifested 
by low back pain is not shown.  The preponderance of the 
evidence is against the claim for service connection for a 
low back disability, including an UI manifested by low back 
pain.  Hence, the claim is denied.


II.  Service Connection for a disorder Manifested by 
Numbness, Aching, and Tingling of the Thighs, Including UI

Service medical records for the veteran's first period of 
service are negative for a thigh disorder.  Service medical 
records for his second period of service show that he was 
seen in May 1991 for complaints of pain, numbness, and 
tingling of the left upper thigh.  The assessments were left 
thigh pain of unknown etiology and no acute joint problem.

The post-service medical records show that the veteran 
underwent a VA neurological evaluation in January 1995.  The 
veteran gave a history of numbness and paresthesias of the 
upper thighs since service in Saudi Arabia during the PGW.  
The assessment was bilateral meralgia paresthetica related to 
compression of the lateral femoral cutaneous nerves.  VA 
nerve conduction studies on the lateral femoral cutaneous 
nerves in May 1995 supported the diagnosis of bilateral 
femoral cutaneous nerve palsy.  The post-service medical 
records do not link this condition to the veteran's episode 
of left thigh pain in service.  The post-service medical 
records do not show the presence of any other thigh disorder, 
including UI manifested by numbness, aching, and tingling of 
the thighs.

After consideration of all the evidence, the Board finds that 
the veteran's left thigh condition in service was acute and 
transitory and resolved without disability, and that his 
current bilateral femoral cutaneous nerve palsy is not 
related to an incident of service, including the episode of 
left thigh symptoms.  The preponderance of the evidence is 
against the claim for a bilateral thigh disorder, including 
UI manifested by numbness, aching, and tingling of the 
thighs, and the claim is denied.


III.  Service Connection for a Disorder Manifested by Loss of 
Hair on the Legs, Including UI

Service medical records for the veteran's 2 periods of 
service are negative for a disorder manifested by loss of 
hair on the legs.  The post-service medical records show that 
he underwent a VA dermatology examination in February 1995.  
The assessments were xerosis, keratosis pilaris, benign 
polyps, and dermatitis of hand.  This report and the other 
post-service medical records do not show the presence of a 
chronic disorder manifested by loss of hair on the legs or of 
an UI manifested by loss of hair on the legs.

Since there is no competent (medical) evidence of a chronic 
disorder manifested by loss of hair on the legs or of an UI 
manifested by loss of hair on the legs, the claim for service 
connection for such a disorder is not plausible.  Therefore, 
this claim is denied as not well grounded.


IV.  Service Connection for Right and Left Knee Disorders, 
Including UI Manifested by Knee Pain

Service medical records for the veteran's first period of 
service are negative for knee disorders.  A report of medical 
history completed by the veteran at the time of his service 
department periodic medical examination in October 1990 notes 
a history of arthroscopic surgery on the right knee in 1981.  
A report of medical history completed at the time of a 
service department medical examination in November 1990 shows 
a history of right knee arthroscopy in 1976.  Service medical 
records for the second period of service do not show 
treatment for knee problems.

Private medical reports of the veteran's treatment in 1992 
and 1993 show that he was seen for complaints of knee 
problems.  A report of treatment in May 1992 notes that he 
gave a history of lateral cartilage removal from the left 
knee about 7 or 8 years ago.  He reported increasing 
discomfort of the knees for about 6 months.  Examinations of 
his knees revealed small effusion of the knees.  There was 
some patellofemoral crepitus with full range of motion of the 
knees.  There was very mild increased genu varum, 
bilaterally.  There was a little medial joint line 
tenderness, especially on the left.  The medial and lateral 
collateral ligaments were intact, bilaterally, as well as the 
anterior cruciate ligaments.  X-rays of the knees reportedly 
showed some medial joint space narrowing with the right 
actually being more pronounced than the left.  There was no 
significant spurring at the joint margins.  The impression 
was bilateral degenerative medial meniscus tears.  He was 
recommended for arthrogram of the left knee.  An arthrogram 
reveal a tear on the undersurface of the posterior horn of 
the medial meniscus of the left knee.  In June 1992, the 
veteran underwent left knee arthroscopy, medial meniscectomy, 
and chondroplasty.  

A private medical report shows that X-rays of the veteran's 
knees were taken in June 1994.  The impression was very early 
changes of osteoarthritis involving each medial joint 
compartment.  

A VA medical report dated in August 1996 notes that the 
veteran has degenerative joint disease of the knees.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.


Service medical records for the veteran's second period of 
service show that he had a right knee condition at the time 
of his entry into this period of service as demonstrated by 
the report of medical history completed at the time of 
examination in November 1990, and not a left knee condition 
as noted in the private medical report of his treatment in 
May 1992.  The service records do not show treatment of any 
preservice right knee condition or worsening of this 
condition in service.  The Board finds that the veteran's 
preservice right knee condition was not aggravated by 
service.


Nor does the medical evidence show the presence of left knee 
problems and a specific right knee condition until May 1992 
when bilateral degenerative meniscus tears were found.  This 
bilateral knee condition was not demonstrated until after the 
veteran's separation from service in June 1991, and the 
overall evidence does not disassociate the veteran's current 
arthritis of the knees from the bilateral degenerative 
meniscus tears.  Nor does the evidence demonstrate objective 
indicators of an UI manifested by knee pain.

After consideration of all the evidence, the Board finds that 
the veteran had a right knee condition prior to his second 
period of service and that this condition was not aggravated 
by active service, and that the evidence does not show the 
presence of any other knee disorder or link the veteran's 
knee conditions found after service to an incident of 
service.  Nor do the post-service medical records 
disassociate the veteran's arthritis of the right and left 
knees from the degenerative medial meniscus tears first found 
after service, and the overall evidence does not show 
objective indicators of an UI manifested by knee pain.  
Hence, the preponderance of the evidence is against the claim 
for a right or a left knee disorder, including UI manifested 
by knee pain.




V.  Service Connection for Right and Left Shoulder Disorders, 
Including UI Manifested by Shoulder Pain


Service medical records for the veteran's first period of 
service are negative for shoulder disorders.  A report of 
medical history completed at the time of the veteran's 
service department medical examination in November 1990 shows 
the presence of bursitis of the left shoulder.  Service 
medical records for the second period of service do not show 
treatment for a shoulder condition or complaints with regard 
to a shoulder condition.

A private medical report of rheumatology examination in 
September 1994 notes that the veteran had bursitis of the 
shoulders.

The veteran underwent a VA medical examination in July 1996.  
Mild bursitis of the shoulders was found.

The post-service medical records do not show the presence of 
another chronic shoulder disability.  Nor does the evidence 
show objective indicators of an UI manifested by shoulder 
pain.

The evidence reveals that the veteran had bursitis of the 
left shoulder prior to his second period of service and that 
this condition was not aggravated by service.  The evidence 
does not demonstrate the presence of bursitis of the right 
shoulder until several years after service and does not 
demonstrate the presence of any other shoulder disorder, 
including UI manifested by shoulder pain.  Nor do the medical 
records links the veteran's current bursitis of the shoulders 
to an incident of service.
The preponderance of the evidence is against the claim for 
service connection for a right or left shoulder disorder, 
including UI manifested by shoulder pain, and the claim is 
denied.


VI.  Service Connection for a Right Elbow Disorder, Including 
UI Manifested by Right Elbow Pain

Service medical records are negative for a right elbow 
disorder.  

The post-service medical records show that the veteran was 
seen in May 1992 for evaluation of his right elbow condition.  
He gave a history of right elbow problems since the PGW.  He 
had tenderness to palpation over the lateral humeral 
epicondyle.  It almost appeared as though there was some 
atrophy of the extensor muscle mass in the proximal forearm.  
He had discomfort in the area of the right (sic) lateral 
elbow with extension of his right wrist against resistance.  
The impression was lateral epicondylitis.  The post-service 
medical records do not demonstrate the presence of another 
right elbow condition or of an UI manifested by elbow pain.

While the veteran gives a history of right elbow problems in 
service, this is not corroborated by the objective service 
medical records or documents.  Nor do the post-service 
medical records link the lateral epicondylitis of the right 
elbow, first found after service, to an incident of service.  
Nor does the evidence show the presence of another right 
elbow condition or UI manifested by right elbow pain.  The 
preponderance of the evidence is against the claim for 
service connection for a right elbow disorder, including UI 
manifested by right elbow pain, and the claim is denied.


VII.  Service Connection for a Cervical Spine Disorder, 
Including UI Manifested by Neck Problems

Service medical records are negative for a cervical spine 
condition or complaints of neck problems.

A private medical report shows that X-rays of the veteran's 
cervical spine were taken in August 1994.  The impression was 
cervical spondylosis.  

The August 1996 VA medical report shows that the veteran has 
degenerative joint disease of the cervical spine.  The post-
service medical records do not reveal the presence of any 
other cervical spine disorder or UI manifested by neck 
problems.

After consideration of all the evidence, the Board finds that 
a cervical spine disorder was not present in service or for 
many years later, and that the veteran's current cervical 
spine disorder, arthritis or scoliosis, is not related to an 
incident of service.  Nor does the evidence show the presence 
of an UI manifested by neck problems.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, including 
UI manifested by neck problems, and the claim is denied.


VIII.  Service Connection for a Left Elbow Disorder, 
Including UI Manifested by Left Elbow Pain


Service medical records for the veteran's first period of 
service are negative for a left elbow condition.  Service 
medical records for his second period of service reveal that 
he was seen for left elbow pain in May 1991.  The assessments 
were left elbow pain and no acute joint problem.

The post-service medical records are negative for a left 
elbow disorder or UI manifested by left elbow pain.

Since the medical evidence does not currently show that the 
veteran has a left elbow condition and the overall evidence 
does not reveal objective indicators of an UI manifested by 
left elbow pain, the claim for service connection for a left 
elbow disorder, including UI manifested by left elbow pain, 
is not plausible.  Hence, the claim is denied as not well 
grounded.


IX.  Service Connection for a Left Wrist Disorder, Including 
UI Manifested by Left Wrist Pain

Service medical records are negative for a left wrist 
disorder.  

The post-service medical records show the veteran was seen at 
a private medical facility in May 1992 for various orthopedic 
problems.  While being examined for a right elbow condition 
he gave a history of nerve conduction studies to rule out 
carpal tunnel syndrome.  A private medical report shows that 
the veteran underwent neurological evaluation in October 
1995.  It was noted that the veteran had been seen for right 
wrist pain in 1992 and that nerve conduction studies were 
normal.  Nerve conduction studies at this examination were 
indicative of median neuropathy at the carpal tunnel in the 
left hand of mild degree.  The post-service medical records 
do not indicate the presence of any other disorder of the 
left wrist, including UI manifested by left wrist pain.

The evidence does not show the presence of a left wrist 
disorder in service or until many years after service, and 
does not link the veteran's current left wrist disorder, 
carpal tunnel syndrome, to an incident of service.  Nor does 
the evidence show objective indicators of an UI manifested by 
left wrist pain.  The preponderance of the evidence is 
against the claim for service connection for a left wrist 
disorder, including UI manifested by left wrist pain, and the 
claim is denied.


X.  Entitlement to Service Connection for a Disorder 
Manifested by Memory Loss, Including UI

Service medical records are negative for complaints or 
findings of memory loss.

The post-service medical records show that the veteran was 
seen at a VA medical facility in October 1995.  He gave a 
history of memory loss.  The impression was cervical 
spondylosis with memory loss.  The other post-service medical 
records, including reports of various neurological, 
psychiatric, and general medical examinations do not reveal 
the presence of a disorder manifested by memory loss.  Nor 
does the evidence reveal objective indicators of an UI 
manifested by memory loss.

The overall evidence indicates that the veteran has memory 
loss associated with cervical spondylosis, first found 
several years after service.  Since the memory loss is due to 
a non-service-connected disability, service connection is not 
warranted for this condition.  Nor does the evidence 
demonstrate the presence of an UI manifested by memory loss.  
Hence, the preponderance of the evidence is against the claim 
for a disorder manifested by memory loss, including UI, and 
the claim is denied.



XI.  Service Connection for a Disorder Manifested by 
Headaches, Including UI

Service medical records are negative for headaches.

The report of the veteran's VA medical examination for former 
PGW veterans in November 1993 notes the presence of headaches 
probably of cranial origin.  

In November 1996, the veteran underwent a VA medical 
examination   He complained of mild to medium severity 
headaches of approximately 4 years duration.  A headache 
disorder was not found.  Nor do other post-service medical 
reports of various examinations of the veteran show the 
presence of a headache disorder.  Nor does the evidence 
reveal objective indicators of an UI manifested by headaches.

The evidence shows that headaches were diagnosed at a 1993 VA 
medical examination, but the other post-service and service 
medical records do not show the presence of a headache 
disorder or objective indicators of an UI manifested by 
headaches.  Since the claimed condition is not currently 
demonstrated, the claim is not plausible, and it is denied as 
not well grounded.


XII.  Service Connection for a GI or Stomach Disorder, 
Including UI Manifested by Abdominal Problems

Service medical records are negative for a GI or stomach 
disorder.

A VA report of upper GI series in April 1995 notes that the 
veteran had a small hiatal hernia with gastroesophageal 
reflux, gastric antral and duodenal bulbar irritability and 
mucosal edema that were most likely reflective of peptic 
ulcer disease.

The August 1996 VA medical report notes that the veteran had 
GERD confirmed by upper GI series and fluoroscopic 
esophagogram.  The evidence does not show objective 
indicators of an UI manifested by abdominal problems.

A review of all the evidence indicates that a chronic GI or 
stomach disorder was not present in service or for several 
years after service, and there is no medical evidence linking 
the veteran's current GI disorder, GERD, to an incident of 
service.  Nor does the evidence contain objective indicators 
of an UI manifested by GI or stomach problems.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a GI or stomach disorder, including UI 
manifested by abdominal problems, and the claim is denied.


XIII.  Entitlement to Service Connection for a Right Wrist 
Disorder, Including UI Manifested by Right Wrist Pain


Service medical records are negative for complaints or 
findings of a right wrist condition. 


The post-service medical records, including the private 
medical report of neurological examination in October 1995 
with nerve conduction studies, do not show the presence of a 
right wrist disorder.  Nor does the evidence reveal objective 
indicators of an UI manifested by right wrist pain.

There is no competent (medical) evidence showing the presence 
of a right wrist disorder, and there are no objective 
indicators of an UI manifested by right wrist pain.  Under 
the circumstances, the claim for service connection for a 
right wrist disorder, including UI manifested by right wrist 
pain, is not plausible, and it is denied as not well 
grounded.


XIV.  Service Connection for a Psychiatric Disability, 
Including PTSD and UI Manifested by Fatigue

Service medical records are negative for a psychiatric 
disorder or neuropsychological complaints or complaints of 
fatigue.

The veteran underwent a VA psychiatric examination in March 
1997.  He gave a history of various medical problems since 
service in the PGW.  He reported being treated at a VA 
medical facility in 1994 for depression.  He reported taking 
a disability retirement from his civilian job in 1996.  He 
denied any nightmares or flashbacks about the PGW.  He denied 
any intrusive thoughts about his PGW experiences.  He 
reported getting depressed as he found it hard to get a new 
job and to get into training programs.  The Axis I diagnosis 
was adjustment disorder with depressed mood.  It was noted 
that the veteran had not been in direct combat, but that he 
was exposed to stressors in Saudi Arabia, i.e. scud missiles 
going over the camp and one scud missile exploding half a 
mile away from camp.  It was also noted that he had bee 
constantly exposed to gas alerts and had to put on protective 
gear while in Saudi Arabia.  The examiner, however, did not 
find PTSD because the clinical picture was insufficient to 
make this diagnosis.  It was noted that his symptomatology 
met the criteria for adjustment disorder with depressed mood.  

The other post-service medical records do not show the 
presence of PTSD.  Nor do these records reveal the presence 
of any psychiatric disorder until several years after 
service, and the evidence does not reveal objective 
indicators of an UI manifested by fatigue.  


Since the evidence does not show the presence of PTSD, 
service connection is not warranted for this disorder.  
38 C.F.R. § 3.304(f); Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  Since the medical evidence does not demonstrate 
the presence of adjustment disorder with depressed mood or 
any other psychiatric disorder until several years after 
service, service connection is not warranted for a 
psychiatric disorder.  Nor is service connection warranted 
for an UI manifested by fatigue as there are no objective 
indicators of such an illness.  The preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder, including PTSD and UI manifested by 
fatigue, and the claim is denied.


The Board notes that the RO denied the claims for service 
connection for a disorder manifested by loss of hair on the 
legs, including UI; a left elbow disorder, including UI 
manifested by left elbow pain; headaches, including UI; and a 
right wrist disorder, including UI, on the merits and finds 
no prejudice to the veteran in appellate denial of the claims 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  


Since the preponderance of the evidence is against the other 
claims considered in this decision, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The claims for service connection for a disorder manifested 
by loss of hair on the legs, including UI; a left elbow 
disorder, including UI manifested by left elbow pain; 
headaches, including UI; and a right wrist disorder, 
including UI, are denied as not well grounded.

Entitlement to service connection for a low back condition, 
including an undiagnosed illness (UI) manifested by low back 
pain; a disorder manifested by numbness, aching, and tingling 
of the thighs, including UI; right and left knee disorders, 
including UI manifested by knee pain; right and left shoulder 
disorders, including UI manifested by shoulder pain; a right 
elbow disorder, including UI manifested by right elbow pain; 
a cervical spine disorder, including UI manifested by neck 
problems; a left wrist disorder, including UI manifested by 
left wrist pain; a disorder manifested by memory loss, 
including UI; a GI or stomach disorder, including UI 
manifested by abdominal problems; and a psychiatric 
disability, including PTSD and UI manifested by fatigue, is 
denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

